 
Back to Table of Contents
 
EXHIBIT 10.6













ASSET PURCHASE AGREEMENT


BY AND BETWEEN


Allen Park Two, Inc.


and


Allen Park Three, Inc.
collectively, as Sellers


AND


ARC Sweet Life Shawnee, LLC
as Buyer




Dated as of March 22, 2006
 
 

--------------------------------------------------------------------------------

Back to Table of Contents


TABLE OF CONTENTS


ARTICLE I. PURCHASE AND SALE OF ASSETS
5
1.1 Purchase and Sale of Assets
5
1.2 Excluded Assets from Purchase and Sale of Assets
6
1.3 Assumption of Liabilities
7
   
ARTICLE II. CONSIDERATION
7
2.1 Purchase Price
7
2.2 Payment of Purchase Price
7
2.3 Adjustment to Purchase Price
8
2.4 Assigned Contracts
9
   
ARTICLE III. CLOSING; OBLIGATIONS OF THE PARTIES
9
3.1 Closing Date
9
3.2 Obligations of the Parties at the Closing.
9
3.3 Confidentiality
11
   
ARTICLE IV. REPRESENTATIONS AND WARRANTIES BY SELLER
11
4.1 Organization and Good Standing
11
4.2 Authorization
12
4.3 No Violation
12
4.4 Assets
12
4.5 Title to Properties; Encumbrances
12
4.6 Trademarks, Etc
12
4.7 Compliance with Applicable Law
13
4.8 Litigation
13
4.9 Employees and Fringe Benefit Plans
13
4.10 Environmental Matters
14
4.11 Labor Matters
15
4.12 Contracts; No Breach
15
4.13 Professional Fees
16
4.14 Consents and Approvals
16
4.15 Residency Agreements
16
4.16 Licenses
16
4.17 Financial Statements and Reports
16
4.18 Tax Matters
17
4.19 Insurance
17
4.20 Affiliated Transactions
17
4.21 Insolvency
17
4.22 Absence of Changes
17
4.23 Full Disclosure
17
4.24 Medicare/Medicaid Participation
18
   
ARTICLE V. REPRESENTATIONS, WARRANTIES AND COVENANTS BY BUYER
18
5.1 Organization and Good Standing
18
5.2 Authorization
18
5.3 No Violation
18

 
 
 
2

--------------------------------------------------------------------------------

Back to Table of Contents
 
5.4 Professional Fees
19
5.5 Consents and Approvals
19
5.6 Litigation
19
5.7 Access to Records
19
5.8 Further Assurances
19
5.9 Taxes
19
5.10 Accounts Receivable
19
   
ARTICLE VI. COVENANTS AND AGREEMENTS OF SELLER
20
6.1 Conduct of Business Pending the Closing
20
6.2 Access; Further Assurances
21
6.3 Schedules
21
6.4 Consents and Approvals
21
6.5 Survey and Title Insurance
21
6.6 Taxes
22
6.7 Additional Financial Information
22
6.8 Closing Conditions
22
6.9 Interim Operating Reporting
22
6.10 Tail Insurance
22
6.11 Exclusive Negotiations
23
6.12 No Public Statement
23
6.13 Non-Compete Agreement
23
6.14 Additional Design Information
23
   
ARTICLE VII. CONDITIONS TO BUYER’S OBLIGATIONS
23
7.1 Representations and Warranties; No Material Adverse Change
23
7.2 Performance by Seller
24
7.3 Certificate of Seller
24
7.4 Opinions of Seller’s Counsel
24
7.5 Seller’s Consents and Approvals
24
7.6 Litigation
24
7.7 Title Insurance
24
7.8 Buyer’s Consents and Approvals
25
7.9 Environmental Audit
25
7.10 Engineering Report
25
7.11 Inspection Period; Termination of Certain Conditions
25
7.12 Development Agreement
25
7.13 Option Agreements
25
   
ARTICLE VIII. CONDITIONS TO SELLER’S OBLIGATIONS
26
8.1 Representations and Warranties
26
8.2 Performance by Buyer
26
8.3 Certificate of Buyer
26
8.4 Development Agreement
26
8.5 Option Agreements
26
   
ARTICLE IX. RISK OF LOSS; CASUALTY
26
   
ARTICLE X. CONDEMNATION
27
   
ARTICLE XI. INDEMNIFICATION
27
11.1 Indemnification by Seller
27

 
 
 
3

--------------------------------------------------------------------------------

Back to Table of Contents
 
11.2 Indemnification by Buyer
28
11.3 Procedure
28
11.4 Limitations on Indemnification
29
   
ARTICLE XII. SURVIVAL OF REPRESENTATIONS
29
12.1 Survival of Representations
29
12.2 Statements as Representations
29
12.3 Remedies Cumulative
29
   
ARTICLE XIII. TERMINATION OF AGREEMENT PRIOR TO CLOSING
30
   
ARTICLE XIV. MISCELLANEOUS
30
14.1 Schedules
30
14.2 Real Estate Broker
30
14.3 Expenses
31
14.4 Assignability; Parties in Interest
31
14.5 Entire Agreement; Amendments
31
14.6 Headings
31
14.7 Severability
31
14.8 Notices
31
14.9 Governing Law
32
14.10 Counterparts
32
14.11 Pre-Closing Negligent or Tortious Acts
32



Exhibits
A: Land
B: Forms of Special Warranty Deeds
C: Form of Bill of Sale
D: Form of Closing Escrow Agreement
E: Terms of Development Agreement
F: Excluded Land
 
 
4

--------------------------------------------------------------------------------

Back to Table of Contents


ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”) is made and entered into as of
the 22nd day of March, 2006, by and between Allen Park Two, Inc., a Kansas
corporation having its principal office in Olathe, Kansas, and Allen Park Three,
Inc., a Kansas corporation having its principal place office in Olathe, Kansas
(individually and collectively and jointly and severally “Seller”), and ARC
Sweet Life Shawnee, LLC, a Tennessee limited liability company, having its
principal office in Brentwood, Tennessee (together with its permitted assignees,
“Buyer”).


RECITALS


WHEREAS, Seller currently owns and operates those certain senior living
facilities identified on Exhibit A hereto (each, a “Facility” and collectively,
the “Facilities”);


WHEREAS, Seller desires to sell to Buyer at the Closing (as hereinafter
defined), and Buyer desires to purchase from Seller, all of the Assets (as
hereinafter described) that comprise the Facilities, upon and subject to the
terms and conditions contained herein;


NOW, THEREFORE, IN CONSIDERATION of the promises and of the mutual
representations, warranties and covenants that are made and to be performed by
the respective parties, it is agreed as follows:


ARTICLE I.
PURCHASE AND SALE OF ASSETS


1.1    Purchase and Sale of Assets. Subject to the terms and conditions hereof,
at the Closing, Seller shall sell, transfer, convey, assign and deliver to
Buyer, and Buyer shall purchase, acquire and accept from Seller, all of Seller’s
right, title and interest in the assets, tangible or intangible, used or useful
in, or directly or indirectly relating to, the Facilities, including without
limitation, the following-described assets, wherever located (collectively, the
“Assets”):


(a)    Those certain tracts of land on which each Facility is located, which
land is more particularly described on Exhibit A attached hereto (the “Land”),
together with all easements, hereditaments, appurtenances, rights of way,
privileges and rights benefiting the same;


(b)    All fixed assets, improvements, buildings, construction-in-progress,
stored construction materials (on or off-site), machinery, equipment, fixtures,
furniture, furnishings, plant or office equipment, computer hardware or
software, medical or nursing equipment, inventories, medical supplies, operating
supplies and materials and vehicles, related to or connected with the ownership,
use, occupancy or operation of the Facilities (collectively, the “Fixed
Assets”), including the Fixed Assets described in Schedule 1.1(b);
 
(c)    The residency agreements, admission agreements, or similar agreements or
arrangements with residents of the Facilities (collectively, the “Residency
Agreements”), including the Residency Agreements described in Schedule 1.1(c);
 
 
5

--------------------------------------------------------------------------------

Back to Table of Contents


(d)    Deposits of any kind held for, on account of, on behalf of or with
respect to either (i) residents of the Facilities; or (ii) potential residents
of the Facilities (including, without limitation, future residency agreement
deposits, escrow deposits and waiting list deposits) (collectively, the
“Resident Deposits”), including the Resident Deposits described in Schedule
1.1(d);


(e)    All contracts and agreements relating directly or indirectly to the
construction, ownership, use, occupancy or operation of the Facilities that have
been designated by Buyer on Schedule 1.1(e) as Assigned Contracts pursuant to
Section 2.4 hereof (collectively, together with the Residency Agreements, the
“Assigned Contracts”);


(f)    All operating data and records related to the ownership, use, occupancy
or operation of the Facilities, including books, records, sales and sales
promotional data, advertising and marketing materials (including camera-ready
art), prospect lists, operating handbooks, manuals and procedures, medical
records and medical information concerning residents of the Facilities, supplier
lists, business plans and reference catalogs (collectively, the “Records”);


(g)    All trademarks, trade names, service marks and registered user entries
relating to the ownership, use, occupancy or operation of the Facilities
(including, but not limited to, all of Seller’s right, title and interest in and
to the names “The Sweet Life,” “The Sweet Life at Shawnee,” and “The Sweet Life
at Rosehill” and any similar names or derivations thereof), and all of Seller’s
right, title and interest in any application for any of the foregoing, and, to
the extent transferable, all of Seller’s right, title and interest under
permits, licenses, franchises and similar authorizations used by Seller in
connection with the use, ownership, occupancy or operation of the Facilities
(collectively, the “Rights”);


(h)    All of Seller’s right to the telephone numbers used by the Facilities and
to the telephone listings in the local telephone directories;


(i)    The goodwill of the Facilities and the businesses conducted by Seller on
the Land; and


(j)    Any and all other real and personal property, and tangible or intangible
assets, of Seller located on the Land, or relating to the construction, use,
ownership, occupancy or operation of the Facilities or the operation of the
businesses conducted by Seller on the Land.


1.2    Excluded Assets from Purchase and Sale of Assets. Notwithstanding the
foregoing, Seller shall retain all of Seller’s right, title and interest in the
following described assets (collectively, the “Excluded Assets”):


(a)    All cash and cash equivalents;


(b)    All accounts and notes receivable
 
 
6

--------------------------------------------------------------------------------

Back to Table of Contents


(c)    Those certain tracts of land more particularly described on Exhibit F
attached hereto (the “Excluded Land”); and


(d)    All contracts and agreements that are not listed on Schedule 1.1(e)
(collectively, the “Excluded Contracts”).


1.3    Assumption of Liabilities. At Closing, Buyer will assume, and agree to
pay, discharge and perform when lawfully due, the following (collectively, the
“Assumed Liabilities”): (i) ad valorem real property taxes respecting the Land
for the year in which the Closing occurs; (ii) all liabilities or obligations of
Seller under the Assigned Contracts that are listed on Schedules 1.1(c) and
1.1(e), but only to the extent that they arise after Closing and do not relate
to matters occurring prior to Closing and excluding all liabilities and
obligations under the Excluded Contracts and the Excluded Land; (iii) all
liabilities relating to the refund of any Resident Deposits, but only to the
extent that such Resident Deposits are transferred to Buyer or Buyer receives a
credit therefor at Closing; and (iv) the Employee (as hereinafter defined)
expenses described in Section 2.3, but only to the extent that Buyer receives a
credit therefor at Closing. Except as set forth in the preceding sentence, Buyer
will not assume, and the Assets shall be transferred free and clear of, any
debts, liabilities, obligations, expenses, taxes, contracts, liens, encumbrances
(other than the hereinafter described Permitted Exceptions) or commitments of
any kind, character or description, whether accrued, absolute, contingent or
otherwise, and whether or not reflected or reserved against in Seller’s books of
accounts or records. Pursuant to Article XI hereof, Seller will indemnify Buyer
against, and hold it harmless from, any such obligations and liabilities, other
than the Assumed Liabilities.


ARTICLE II.
CONSIDERATION


2.1    Purchase Price. Subject to the adjustments set forth in Section 2.3, the
purchase price (“Purchase Price”) for the Assets shall be Twenty-nine Million
Five Hundred Thousand Dollars ($29,500,000.00).


2.2    Payment of Purchase Price. The Purchase Price shall be paid as follows:


(a)    Thirty Thousand Dollars ($30,000.00) (the “Earnest Money”), which has
been paid to First American Title Insurance Company as escrow agent (“Escrow
Agent”), which amount (together with interest thereon) shall be credited against
the Purchase Price at the Closing.


(b)    At the Closing, Buyer shall pay Two Million Dollars ($2,000,000.00) (the
“Holdback Amount”) to a national banking association as the closing escrow agent
pursuant to the terms of the escrow agreement in the form attached hereto as
Exhibit D (the “Closing Escrow Agreement”) as security for Seller’s obligations
and liabilities under this Agreement.
 
 
7

--------------------------------------------------------------------------------

Back to Table of Contents


(c)    At the Closing, Buyer shall pay to Seller the balance of the Purchase
Price in immediately available funds, either by wire transfer or cash, subject
to a credit for the Earnest Money (together with interest thereon) and the
Holdback Amount, and further subject to the adjustments required by Section 2.3
hereof.


The Earnest Money shall be at all times held by the Escrow Agent in an
interest-bearing account, and any reference to the “Earnest Money” shall also be
deemed to include such interest. Seller, Buyer and the Escrow Agent have entered
into a mutually-satisfactory escrow agreement prior to the deposit of the
Earnest Money with the Escrow Agent. The costs of the escrow arrangement with
Escrow Agent shall be split equally between Buyer and Seller.


2.3    Adjustment to Purchase Price. At the Closing, the following adjustments
shall be made as of 11:59 p.m. on the day immediately preceding the Closing Date
(as hereinafter defined), and shall be added to or deducted from the Purchase
Price, as the case may be:


(a)    Real and personal property ad valorem taxes upon the Assets assessed for
the year in which the Closing occurs (regardless of when due and payable) shall
be prorated as of the Closing Date, and the portion allocable to Seller shall be
deducted from the Purchase Price. If the amount of such taxes for the year in
which the Closing occurs cannot reasonably be determined, the apportionment
shall be based at the Closing upon a reasonable estimation thereof, which shall
be based upon the amount of such taxes for the immediately preceding tax year,
together with any reasonably anticipated changes thereto. Any back taxes
(including penalties and interest) assessed for any year prior to the year in
which the Closing occurs shall be paid in full by Seller at the Closing, and
shall be affirmatively insured against by the Title Company (as hereinafter
defined) in a manner satisfactory to Buyer. Special assessments, if any, due and
payable prior to, or contemporaneously with, the Closing shall be paid by Seller
at the Closing.


(b)    All salaries, wages, compensation, employee benefits, unemployment taxes,
withholding taxes, FICA payments, and vested or accrued sick, vacation or
holiday pay, for all personnel employed in the operation, use, ownership or
maintenance of the Facilities (collectively, the “Employees”) shall be prorated
as of the Closing Date, and the portion allocable to Seller shall be deducted
from the Purchase Price. Buyer shall assume responsibility for payment of such
amounts as and when they become due.


(c)    All utility expenses incurred in the operation or ownership of the
Facilities prior to and including the Closing Date (including, without
limitation, water, sewer, gas, electricity, telephone or other utility charges)
shall be paid by Seller at the Closing, and shall not be assumed by Buyer;
provided, however, that, to the extent that it is not reasonably practicable to
pay such utility expenses (or any of them) at Closing, the amount thereof shall
be prorated, and the portion allocable to Seller shall be deducted from the
Purchase Price.
 
 
8

--------------------------------------------------------------------------------

Back to Table of Contents


(d)    All prepaid resident fees and other prepaid items constituting revenues
from the operation of the Facilities shall be prorated as of the Closing Date
and the portion allocable to Buyer shall be deducted from the Purchase Price.
All prepaid items constituting expenses of or from the operation of the
Facilities shall be prorated as of the Closing Date and the portion allocable to
Buyer shall be added to the Purchase Price; provided, however, that such prepaid
expenses shall be added to the Purchase Price only to the extent that such
expenses actually benefit the Facilities and the Buyer following the Closing
Date.


(e)    Without duplicating any other adjustments pursuant to this Section 2.3,
all Assumed Liabilities shall be prorated as of the Closing Date, and the
portion thereof accruing prior to the Closing Date shall either be paid by
Seller at Closing from the Purchase Price or shall be deducted from the Purchase
Price.


It is the intention of the parties that the Transactions (as hereinafter
defined) be treated as being economically effective as of the Closing Date, with
all profit, income, revenues, costs and expenses relating to the operation of
the Facilities on and after the Closing Date, accruing to the benefit or
detriment of Buyer; provided, however, that nothing in this Section 2.3 shall
affect or impair Seller’s indemnity obligations under Article XI for matters
occurring or arising prior to the Closing Date. All adjustments and allocations
shall be made in cash at the Closing. Where adjustments are based on estimates,
such estimates shall be made reasonably and in good faith to approximate
(exactly as possible) expected results; but there shall be readjustments between
Seller and Buyer as soon as practicable after such actual figures are available.
Buyer shall prepare a detailed summary of such adjustments, allocations and, if
applicable, readjustments.


2.4    Assigned Contracts. On or before the expiration of the Inspection Period,
Buyer shall determine, in its sole and absolute discretion, which Contracts (as
hereinafter defined) will be assumed by Buyer, and will provide Seller with
Schedule 1.1(e) specifically identifying such contracts to be included as
Assigned Contracts.


ARTICLE III.
CLOSING; OBLIGATIONS OF THE PARTIES


3.1    Closing Date. The closing (the “Closing”) of the transactions
contemplated hereby (the “Transactions”) shall take place on or before May 15,
2006 or such earlier date as the parties shall mutually agree (the “Closing
Date”). The Closing shall be conducted at the offices of Bass, Berry & Sims PLC
in Nashville, Tennessee, or at such other place as Buyer chooses.


3.2    Obligations of the Parties at the Closing.


(a)    At the Closing and subject to the conditions set forth in Article VII,
Buyer shall deliver (or cause to be delivered) to Seller:


(i)    the consideration as specified in Section 2.1 hereof;


(ii)    the Closing Escrow Agreement, duly executed by Buyer;
 
 
9

--------------------------------------------------------------------------------

Back to Table of Contents


(iii)    the Development Agreement as described in Sections 7.12 and 8.4 hereof,
duly executed by Buyer;


(iv)    the Option Agreement as described in Sections 7.13 and 8.5 hereof, duly
executed by Buyer;


(v)    a copy of the resolutions of the member of Buyer, certified by Buyer’s
Secretary, authorizing the execution, delivery and performance of this Agreement
and the other documents referred to herein to be executed by Buyer, and the
consummation of the Transactions;


(vi)    a certificate of Buyer certifying as to the accuracy in all material
respects of Buyer’s representations and warranties at and as of the Closing and
that Buyer has performed and complied with in all material respects all of the
terms, provisions and conditions to be performed and complied with by Buyer at
or before the Closing; and


(vii)    such other certificates and documents as Seller or its counsel may
reasonably request (including an express assumption of the Assumed Liabilities).


(b)    At the Closing and subject to the conditions set forth in Article VIII,
Seller will deliver (or cause to be delivered) to Buyer:


(i)    special warranty deeds, substantially in the forms set forth on Exhibit
B, subject to the Permitted Exceptions;


(ii)    a bill of sale in the form set forth on Exhibit C, and endorsements,
assignments, motor vehicle titles and other good and sufficient instruments of
conveyance and transfer (in form and substance reasonably satisfactory to
Buyer), as shall be effective to vest in Buyer all of Seller’s right, title and
interest in the Assets;


(iii)    all of the Assigned Contracts (including the Residency Agreements) and
the Records;


(iv)    the Closing Escrow Agreement, duly executed by Seller;


(v)    the Development Agreement as described in Sections 7.12 and 8.4 hereof,
duly executed by Seller;


(vi)    the Option Agreement as described in Sections 7.13 and 8.5 hereof, duly
executed by Seller;


(vii)    a copy of the resolutions of the Board of Directors and shareholders of
Seller, certified by Seller’s Secretary, authorizing the execution, delivery and
performance of this Agreement and the other documents referred to herein to be
executed by Seller, and the consummation of the Transactions;
 
 
10

--------------------------------------------------------------------------------

Back to Table of Contents


(viii)    a certificate of Seller certifying as to the accuracy in all material
respects of Seller’s representations and warranties at and as of the Closing and
that Seller has performed and complied with in all material respects all of the
terms, provisions and conditions to be performed and complied with by Seller at
or before the Closing;


(ix)    the opinion of Kevin L. Bennett, legal counsel for Seller (“Seller’s
Counsel”), the terms of which are substantially as set forth in Section 7.4
hereof;


(x)    all required releases and consents from any creditors of Seller that are
necessary or appropriate for Buyer to obtain good, valid and marketable title to
the Assets subject only to the Permitted Exceptions (as hereinafter defined);


(xi)    a Non-Compete Agreement as described in Section 6.13 (the “Non-Compete
Agreement”); and


(xii)    such other certificates and documents as Buyer or its counsel may
reasonably request (including, but not limited to, a FIRPTA affidavit).


3.3    Confidentiality. Between the date of this Agreement and the Closing,
Buyer and Seller will maintain in confidence, and will cause the directors,
officers, employees, agents and advisors of Buyer and Seller to maintain in
confidence, and not use to the detriment of another party, any written, oral or
other information obtained from the other in connection with this Agreement or
the Transactions, unless (i) such information is already known to such party or
to others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such party; (ii) the use of such
information is necessary or appropriate in making any filing or obtaining any
consent or approval required for the consummation of the Transactions; (iii) the
furnishing or use of such information is required by or necessary or appropriate
in connection with legal proceedings or any debt or equity financing undertaken
by Buyer; or (iv) the furnishing or use of such information is required by Law
(as hereinafter defined).


If the Transactions are not consummated, each party will return or destroy as
much of such written information as the other party may reasonably request.
Whether or not the Closing takes place, Seller waives any cause of action, right
or claim arising out of the access of Buyer or its representatives to any trade
secrets or other confidential information of the Seller except for the
intentional competitive misuse by Buyer of such trade secrets or confidential
information.


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES BY SELLER


Seller hereby represents and warrants to Buyer as follows:


4.1    Organization and Good Standing. Each of Sellers is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Kansas and has full power and authority to own the Assets as they are now owned
and to carry on its business as its business is now being conducted.
 
 
11

--------------------------------------------------------------------------------

Back to Table of Contents


4.2    Authorization. Seller has full power and authority to enter into this
Agreement, perform its obligations hereunder and carry out the Transactions.
Seller has taken all action required by law, its charter or bylaws and otherwise
to authorize the execution and delivery by Seller hereof and the consummation by
Seller of the Transactions. This Agreement constitutes, and each of the other
agreements to be executed by Seller in connection with the Transactions upon
execution and delivery of such agreements will constitute, legal, valid and
binding agreements and obligations of Seller, enforceable against Seller in
accordance with their respective terms.


4.3    No Violation. The execution and delivery hereof by Seller does not, and
the consummation of the Transactions will not (i) violate any provision of the
charter or bylaws of Seller; (ii) violate any provision of, or result in the
creation of any lien or security interest upon the Assets under, any agreement,
indenture, instrument, lease, security agreement, mortgage or lien relating to
the Assets to which Seller is a party or by which any of the Assets are bound;
(iii) violate any order, arbitration award, judgment, writ, injunction, decree,
statute, rule or regulation relating to the Assets applicable to Seller; or (iv)
violate any other contractual or legal obligation or restriction relating to the
Assets or to which Seller is subject. 


4.4    Assets. The Assets constitute all the assets owned, leased or used by
Seller in the operation of, or related to, the Facilities. Schedule 1.1(b)
hereof contains an accurate and complete description of all material Fixed
Assets. None of the Land is currently the subject of any eminent domain,
condemnation or similar proceeding, and, to Seller’s knowledge, no such
proceeding is threatened. Seller is now in possession of the Land, there is no
adverse claim against the Land and there are no pending or, to Seller’s
knowledge, threatened proceedings which might interfere with Buyer’s quiet
enjoyment of the Land. All of the Assets (other than intangible assets) are in
good operating condition and repair.


4.5    Title to Properties; Encumbrances. Seller has good, valid and marketable
title to the Assets, and none of the Assets is subject to any mortgage, pledge,
lien, security interest, conditional sale agreement, encumbrance or charge of
any kind, except (i) liens that are to be satisfied at or prior to the Closing;
(ii) liens for current taxes not yet due; (iii) rights of residents of the
Facilities under the Residency Agreements described on Schedule 1.1(c); (iv) the
provisions of all applicable zoning laws; and (v) the matters set forth on the
Title Commitment that is referred to in Section 6.5 hereof and that Buyer
approves pursuant to the procedures set forth in such Section 6.5 (collectively,
the “Permitted Exceptions”).


4.6    Trademarks, Etc. With respect to the conduct of the business of Seller
conducted at the Facilities, Seller does not own or use any trademarks,
tradenames, copyrights or service marks, and with respect thereto, Seller has
not received any notice or claim of conflict with the asserted rights of others.
Seller is not required to pay any royalty, license fee or similar type of
compensation in connection with the conduct of the business of Seller.
 
 
12

--------------------------------------------------------------------------------

Back to Table of Contents


4.7    Compliance with Applicable Law. With respect to the operation of the
Facilities and the ownership of the Assets, Seller has in the past duly complied
and is presently duly complying in all material respects with all applicable
laws, ordinances, procedures, judgments and decrees of all governmental
authorities (federal, state, local or otherwise), including without limitation
all Healthcare Laws (as hereinafter defined). Seller has not received any notice
of, or notice of any investigation of, and Seller is not aware of, any possible
material violation of any applicable laws, whether statutory or otherwise,
rules, regulations, orders, ordinances, procedures, judgments and decrees of all
governmental authorities (federal, state, local or otherwise) (collectively,
“Laws”), including without limitation any Healthcare Laws, relating to or
affecting the operation of the Facilities or the Assets. As used herein,
“Healthcare Laws” means the following laws, regulations, rules or directives
relating to the regulation of the health care industry or to payment for
services rendered by healthcare providers: (i) the federal Medicare statutes
(which include, but are not limited to, 42 U.S.C. §§ 1320, 1320a-7s, 1320a-7b,
1395nn, 42 U.S.C. § 1395u), the Federal False Claims Act (31 U.S.C. § 3729-33),
and, with respect to each of the above, any ordinance, rule, regulation or
order; (ii) any prohibition on the making of any false claim, false statement or
misrepresentation of material facts to any third party payor (including
commercial payors) or any governmental agency that administers a federal or
state health care program (including, but not limited to Medicare); and (iii)
the licensure, certification or registration requirements related to health care
facilities, services or equipment.


4.8    Litigation. Except as set forth on Schedule 4.8, there are no suits,
actions or proceedings pending or, to the knowledge of Seller, threatened
against, affecting or involving the Assets, the Facilities or Seller or that
would affect Seller’s ability to perform its obligations hereunder.


4.9    Employees and Fringe Benefit Plans.


(a)    Schedule 4.9 hereof sets forth the names, ages, duties and titles of all
Employees, together with all the hourly wages, salaries, bonuses, compensation,
benefits, severance pay, unemployment taxes, withholding taxes, FICA payments
and vested or accrued vacation, holiday and sick pay, for all Employees. Except
as specifically set forth on Schedule 4.9 hereof, Seller has not received
written notification, and has no reason to believe, that any Employee presently
plans to terminate his or her employment, whether because of the Transactions or
otherwise. Except as specifically set forth on Schedule 4.9 hereof, all
Employees are terminable at will.
 
 
13

--------------------------------------------------------------------------------

Back to Table of Contents


(b)    Schedule 4.9 hereof contains a summary of the terms of each employment,
bonus, deferred compensation, pension, stock option, stock appreciation right,
profit-sharing or retirement plan, arrangement or practice and each other
agreement or fringe benefit plan, arrangement or practice, affecting the
Employees in any way. Copies of each such agreement or plan have heretofore been
delivered to Buyer by Seller. Seller does not have any commitment, whether
formal or informal, and Buyer will not have any obligation following the Closing
arising out of any agreement or action of Seller or any plan in effect prior to
Closing, to: (i) create any additional such agreement, plan, arrangement or
practice; (ii) modify or change any such agreement, plan, arrangement or
practice; or (iii) maintain for any period of time any such agreement, plan,
arrangement or practice, except as accurately and completely described in
Schedule 4.9 hereof. Schedule 4.9 hereof contains an accurate and complete
description of the funding policies (and commitments, if any) of Seller with
respect to each such existing plan, arrangement or practice.


(c)    Except as specifically set forth on Schedule 4.9, Seller has no employee
benefit plans.


(d)    With respect to the operation of the Facilities, Seller has complied in
all material respects with all applicable federal, state and local Laws relating
to employment and/or employment relationships, including, without limitation,
wage-related Laws, anti-discrimination Laws, workers compensation, and employee
safety Laws.


(e)    Schedule 4.9 hereof contains an accurate and complete description of
Seller’s workers compensation experience since the Facilities were first opened
for business.


4.10    Environmental Matters.


(a)    Seller has not received any notice that any federal, state or local
permits, licenses and authorizations required for the use and operation of the
Facilities have not been obtained or are not presently in effect.


(b)    Except as specifically set forth in Schedule 4.10 hereof, the Land has
not been used by Seller or, to the best of Seller’s knowledge, by any other
person at any time to handle, treat, store or dispose of any hazardous or toxic
waste or substance, except for the handling, treatment, storage or disposal of
any such waste or substance by Seller in the ordinary course of its business and
in compliance in all material respects with all applicable Laws. The Land,
including all soils, ground waters and service waters located on, in, under or
(to the best of Seller’s knowledge) adjacent to the Land, is not contaminated
with Hazardous Materials. As used herein, the term “Hazardous Materials” means
gasoline, motor oil, fuel oil, waste oil, other petroleum or petroleum-based
products, asbestos, polychlorinated biphenyls (“PCBs”) and any chemical,
material or substance to which exposure is prohibited, limited or regulated by
any federal, state, county, local or regional authority or which, even if not so
regulated, is known to pose a hazard to health and safety, including but not
limited to substances and materials defined or designated as “hazardous
substances,” “hazardous materials” or “toxic substances” under applicable
federal, state or local Law.
 
 
14

--------------------------------------------------------------------------------

Back to Table of Contents


(c)    There are no consent decrees or outstanding violations affecting the Land
regarding environmental and land use matters, including, but not limited to,
matters affecting the emission of air pollutants, the discharge of water
pollutants, the management, storage, disposal, treatment or release of Hazardous
Materials or noise.


(d)    Seller is not aware of and has not received any notice of any claimed,
threatened or alleged violations with respect to the ownership or operation of
the Land or any adjacent property under any federal, state or local
environmental Law, permit, license or authorization.


(e)    Seller is not aware of and has not received any notice of any violation
of any federal, state and local Laws, permits, licenses and authorizations
relating to environmental compliance and control in connection with Seller’s
operations on the Land.


(f)    There are no pending, nor has Seller become aware of or received any
notice of any threatened, lawsuits or administrative proceedings affecting the
Land with respect to environmental compliance, control or liability.


4.11    Labor Matters. There are no collective bargaining agreements in effect
between Seller and labor unions or organizations representing any of the
Employees. Since Seller has owned the Facilities, there has been no written
request for collective bargaining or for an employee election from any Employee
or union, or the National Labor Relations Board. Except to the extent set forth
in Schedule 4.11 hereof, (i) Seller is in compliance in all material respects
with all federal, state and local Laws respecting employment and employment
practices, terms and conditions of employment and wages and hours, and is not
engaged in any unfair labor practice; (ii) there is no unfair labor practice
complaint against Seller pending or, to Seller’s knowledge, threatened before
the National Labor Relations Board or the United States Department of Labor;
(iii) there is no labor strike, dispute, slowdown or stoppage relating to the
Facilities in progress or, to Seller’s knowledge, threatened against or
involving Seller; (iv) no question concerning representation has been raised or,
to Seller’s knowledge, is threatened respecting the Employees; (v) no grievance
or arbitration proceeding relating to the Facilities is pending and, to Seller’s
knowledge, no claim therefor exists; and (vi) Seller has not since the
Facilities opened experienced any labor strike, dispute, slowdown, stoppage or
other labor difficulty relating thereto other than routine disputes with
individual employees.


4.12    Contracts; No Breach. Schedule 4.12 contains a complete list of all
contracts and agreements relating directly or indirectly to the construction,
ownership, use, occupancy or operation of the Facilities (collectively, the
“Contracts”). Seller has delivered to Buyer true and complete copies of each of
the Contracts, and there have been no amendments or modifications thereto. Each
Contract is in full force and effect and constitutes a valid and binding
obligation of, and is legally enforceable against Seller and, to the knowledge
of Seller, the other party(ies) thereto; there are no cancellations thereof
threatened in writing or outstanding material disputes thereunder, and Seller
has not breached in any material respect any provision of, nor does there exist
any default by Seller in any material respect under, or event (including the
execution and delivery hereof and the consummation of the Transactions) which
is, or with the giving of notice or the passage of time or both would become, a
breach or default by Seller in any material respect under the terms of any
Contract.
 
 
15

--------------------------------------------------------------------------------

Back to Table of Contents


4.13    Professional Fees. Seller has not done anything to cause Buyer to be
liable for, or to allow the Assets to be subject to, any liability or obligation
for investment banking, brokerage, finders, agents or other fees, commissions,
expenses or charges (including Seller’s attorneys’ fees) in connection with the
negotiation, preparation, execution or performance hereof or the consummation of
the Transactions. Seller shall defend and indemnify Buyer, and save Buyer
harmless from, any damages or expenses incurred by Buyer on account of the
foregoing liabilities or obligations, and such agreement shall survive the
Closing or the earlier termination of this Agreement. 


4.14    Consents and Approvals. Seller has obtained (or will obtain prior to the
Closing) all consents, approvals, authorizations or orders of third parties,
including governmental authorities, necessary for the authorization, execution
and performance hereof by Seller (collectively, “Seller’s Approvals”).


4.15    Residency Agreements. Schedule 1.1(c) hereof contains a list of the
Residency Agreements, including the name of each resident, the monthly sums due
from each resident and any Resident Deposits related to such resident. There is
no resident of the Facilities that is not a party to, and subject to, a
Residency Agreement. Except for name, identification number, date, unit number,
term and the monthly sums due from each resident and deposits, all Residency
Agreements are in the general form that has heretofore been delivered to Buyer
by Seller. Except as disclosed on Schedule 1.1(c) hereof, Seller is not aware of
any material dispute, breach, default or event of default under or with respect
to any Residency Agreement. Each Residency Agreement is assignable by Seller,
without the consent of the resident that is a party thereto.


4.16    Licenses. Schedule 4.16 hereof contains a description of all licenses,
permits, certificates of need, approvals and authorizations that Seller
currently has, and that are necessary, required or appropriate, with respect to
the operation of the Facilities. Without limiting the generality of the
foregoing, the Facilities are appropriately and duly licensed for the number of
assisted living units and for the number of skilled nursing units at each such
Facility.


4.17    Financial Statements and Reports. The Seller’s financial statements as
of and for each of the fiscal years ended December 31, 2003, 2004 and 2005 and
as of and for the one (1) month ended January 31, 2006, copies of which have
previously been delivered to Buyer, (i) are true, correct, complete and accurate
in all material respects; (ii) have been prepared by Seller and its advisors in
accordance with generally accepted accounting principles consistently applied
(except for the items set forth on Schedule 4.17); and (iii) fairly present in
all material respects the financial condition and results of the operation of
the Facilities, except in the case of interim financial statements that such
interim financial statements are subject to year-end adjustments, which
adjustments will not be material.
 
 
16

--------------------------------------------------------------------------------

Back to Table of Contents


4.18    Tax Matters. Seller has duly filed all tax reports and returns required
to be filed by it and has duly paid all taxes and other charges due or claimed
to be due from it by federal, state or local taxing authorities (including
without limitation, those due in respect of its properties, income, franchises,
licenses, sales and payrolls); and true and correct copies of all federal tax
reports and returns relating to such taxes and other charges for the period
since January 1, 2001 have been heretofore delivered to Buyer. The liabilities
for taxes contained in the financial statements and carried on the books of
Seller are adequate to cover all tax liabilities as of the date of this
Agreement other than normal tax accruals occurring since January 31, 2006 in the
ordinary course of business. Since January 31, 2006, Seller has not incurred any
tax liabilities other than in the ordinary course of business; there are no tax
liens (other than liens for current taxes not yet due) upon any properties or
assets of Seller (whether real, personal or mixed, tangible or intangible) and,
except as reflected in the financial statements, there are no pending or
threatened questions or examinations relating to, or claims asserted for, taxes
or assessments against Seller and there is no basis for any such question or
claim. Seller has not granted or been requested to grant any extension of the
limitation period applicable to any claim for taxes or assessments with respect
to taxes. 


4.19    Insurance. Schedule 4.19 sets forth a true and complete list of all
policies of property, fire, casualty, liability, life, worker’s compensation,
libel and slander and other forms of insurance of any kind relating to the
Assets or the business or operations of the Facilities and owned or held by
Seller as of the date hereof. All such policies are: (a) in full force and
effect; and (b) valid, outstanding, and enforceable policies and the policy
holder is not in default in any material respect thereunder.


4.20    Affiliated Transactions. Except as set forth on Schedule 4.20, (a) none
of the Assigned Contracts has, nor will any have, as a party thereto an
affiliate of Seller, and (b) there are no, and during the immediately preceding
two (2) years, there have been no other transactions or arrangements between
Seller and its affiliates. 


4.21    Insolvency. Seller is not insolvent and has the ability to pay all of
its debts as they become due, and further is not involved in, and is not
contemplating, any bankruptcy, reorganization or insolvency proceeding of any
kind.


4.22    Absence of Changes. Except as described on Schedule 4.22, since January
31, 2006, Seller has conducted the business and operations of the Facilities in
the ordinary course of business. Since such date, there has not been any
material adverse change in the operations, business, financial affairs or
prospects of the Facilities or the condition of the Assets and no event has
occurred that is likely to result in such a material adverse change.


4.23    Full Disclosure. This Agreement and all other documents and information
furnished to Buyer by Seller do not, and will not, include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements made, and to be made, not misleading.
 
 
17

--------------------------------------------------------------------------------

Back to Table of Contents


4.24    Medicare/Medicaid Participation. The Facilities are fully licensed by
the State of Kansas and are in good standing as health care providers under the
Medicare program as administered by the federal government. The Facilities have
no Medicaid patients and have never participated in a Medicaid program. Each
Facility is qualified for participation in the Medicare program, is in
compliance in all material respects with the conditions of participation or
coverage in such program, and has received all material certifications,
approvals or qualifications necessary for participation therein. Seller has
heretofore provided to Buyer true, correct and complete copies of all provider
agreements relating to the Medicare or any other federal or state healthcare
program. Each Seller’s billing practices during the last five (5) years to all
third party payors, including the Medicare program and private or commercial
insurance companies, have been in compliance in all material respects with all
laws, regulations and policies applicable to such third party payors and the
Medicare program, including all Healthcare Laws. Neither Seller has billed or
received during the last five (5) years any payment or reimbursement in excess
of amounts allowed by Law, including Healthcare Laws. Neither Seller has
received within the last five (5) years written notice from the Medicare
program, or any other third party payor program, of any pending or threatened
investigations or surveys, and no such investigations or surveys are pending,
threatened or imminent.


ARTICLE V.
REPRESENTATIONS, WARRANTIES AND COVENANTS BY BUYER


Buyer hereby represents and warrants to Seller, and covenants, as follows:


5.1    Organization and Good Standing. Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Tennessee.


5.2    Authorization. Buyer has full power and authority to enter into this
Agreement, perform its obligations hereunder and carry out the Transactions.
Buyer has taken all action required by law, its articles of organization or
operating agreement and otherwise to authorize the execution and delivery by
Buyer hereof and the consummation by Buyer of the Transactions. This Agreement
constitutes the legal, valid and binding agreement and obligation of Buyer,
enforceable against Buyer in accordance with its terms. 


5.3    No Violation. The execution and delivery hereof by Buyer does not, and
the consummation of the Transactions will not, (i) violate any provision of the
articles of organization or operating agreement of Buyer; (ii) subject to
obtainment of Buyer’s Approvals (as hereinafter defined), violate any order,
arbitration award, judgment, writ, injunction, decree, statute, rule or
regulation relating to Buyer; or (iii) subject to obtainment of Buyer’s
Approvals, violate any contractual obligation relating to Buyer or its
properties.
 
 
18

--------------------------------------------------------------------------------

Back to Table of Contents


5.4    Professional Fees. Buyer has not done anything to cause Seller to be
liable for, or to allow the Assets to be subject to, any liability or obligation
for investment banking, brokerage, finders, agents or other fees, commissions,
expenses or charges (including Buyer’s attorneys’ fees) in connection with the
negotiation, preparation, execution or performance hereof or the consummation of
the Transactions. Buyer shall defend and indemnify Seller, and save Seller
harmless from, any damages or expenses incurred by Seller on account of the
foregoing liabilities or obligations and such agreement shall survive the
Closing or the earlier termination of this Agreement.


5.5    Consents and Approvals. Buyer has obtained (or will obtain prior to the
Closing) all consents, approvals, licenses, authorizations or orders of third
parties, including governmental authorities, necessary for the authorization,
execution and performance hereof by Buyer, or necessary to permit Buyer to
continue to operate the Facilities following Closing in the manner that it is
currently being operated (collectively, “Buyer’s Approvals”). Buyer shall
initiate such action as is necessary to obtain all of Buyer’s Approvals, and
shall pursue the same with reasonable diligence.


5.6    Litigation. There are no suits, actions or proceedings against Buyer that
would affect Buyer’s ability to perform its obligations hereunder.


5.7    Access to Records. Following the Closing, Buyer shall provide Seller with
reasonable access to the Records for Seller’s use in preparing any tax returns
or otherwise in connection with tax matters or for any other proper business
purpose relating to Seller’s prior ownership of the Facilities.


5.8    Further Assurances. At any time and from time to time after the Closing,
at Seller’s request and without further consideration, Buyer will execute and
deliver such instruments, and take such other actions as Seller may reasonably
deem necessary and advisable in order to confirm more effectively Buyer’s
assumption of the Assumed Liabilities.


5.9    Taxes. At Closing, Buyer shall pay all personal property sales and use
taxes that may be due to any jurisdiction or governmental authority as a result
of the Transactions. 


5.10    Accounts Receivable. For a period of one hundred twenty (120) days after
Closing, Buyer shall use its ordinary and customary efforts to provide billing
services on behalf of Seller with respect to Seller’s accounts receivable for a
fee equal to two percent (2%) of receivables collected. Buyer’s billing services
provided in this Section 5.10 shall be based exclusively on the information
provided in Seller’s books and records and shall not in any way constitute a
guarantee of collection. In the event that Buyer (or any of its assignees)
receives payment of any receivables relating to the Facilities, Buyer shall
remit such payment to Seller within five (5) business days of Buyer’s receipt
thereof.
 
 
19

--------------------------------------------------------------------------------

Back to Table of Contents


ARTICLE VI.
COVENANTS AND AGREEMENTS OF SELLER


Between the date hereof and the Closing Date, Seller shall fulfill the following
covenants and agreements unless otherwise specifically consented to by Buyer in
writing:


6.1    Conduct of Business Pending the Closing.


(a)    Seller will take such action as may reasonably be necessary to maintain,
preserve, renew and keep in full force and effect the existence, rights and
franchises of Seller necessary in connection with the Facilities, and to
continue to operate the Facilities in the ordinary course of business.


(b)    Seller will not do or omit to do any act, or knowingly permit any act or
omission to act, which may cause a breach of Seller’s obligations in any
material respect of any contract, commitment or obligation of Seller with
respect to the Facilities, or any breach in any material respect of any
representation, warranty, covenant or agreement made by Seller herein.


(c)    Seller will duly comply in all material respects with all Laws applicable
to the business and operations of the Facilities and all Laws governing or
relating to the valid consummation of the Transactions.


(d)    Seller will not (i) grant any increase in the wages or salary of any
Employee except normal wage or salary increases for Employees in the ordinary
course of business and consistent with past practice; (ii) by means of any bonus
or pursuant to any plan or arrangement or otherwise, except in the ordinary
course of business and consistent with past practice, increase by any amount or
to any extent the benefits or compensation of any Employee; (iii) enter into any
employment agreement, sales agency or other contract or arrangement with respect
to the performance of personal services that affects the Facilities except in
the ordinary course of business; (iv) enter into or extend any labor contract
with any hourly-paid employees or any union; or (v) agree to take any such
action.


(e)    Seller will not terminate or modify any Assigned Contract except in the
ordinary course of business.


(f)    Seller will not enter into any Residency Agreement except in accordance
with the form of Residency Agreement approved by Buyer and in accordance with
the fee schedule attached hereto as Schedule 6.1(f).


(g)    Seller will not enter into any transaction outside the ordinary course of
business in connection with the Assets.


(h)    Seller will use commercially reasonable efforts not in any way materially
to impair the value of the Assets or the business conducted at the Facilities.


(i)    Seller will not enter into any agreement to do any of the foregoing.
 
 
20

--------------------------------------------------------------------------------

Back to Table of Contents


6.2    Access; Further Assurances.


(a)    After the execution hereof and continuing until the Closing or the
earlier termination of this Agreement, Seller shall permit Buyer and its
counsel, accountants, engineers and other representatives full access during
normal business hours to all of the Employees and the Assets (including, without
limitation, the right to conduct any physical count of inventory or otherwise be
present at or participate in any such occurrence at any time prior to the
Closing), and will furnish Buyer and its representatives during such period all
such information concerning the Assets and such copies of such documents
relating thereto as Buyer or its representatives may reasonably request.


(b)    At any time and from time to time after the Closing, at Buyer’s request
and without further consideration, Seller will execute and deliver such other
instruments of sale, transfer, conveyance, assignment, delivery or confirmation,
and take such action, including the provision of reasonable transition services,
as Buyer may reasonably deem necessary or desirable in order more effectively to
transfer, convey and assign to Buyer, to place Buyer in possession and control
of, and to confirm Buyer’s good title to, the Assets, and to assist Buyer in
exercising all rights and enjoying all benefits with respect thereto.


6.3    Schedules. Seller shall have the continuing obligation to supplement or
amend promptly the Schedules hereof with respect to any matter hereafter arising
or discovered that, if existing or known at the date hereof, would have been
required to be set forth or described in the Schedules hereof.


6.4    Consents and Approvals. Seller shall initiate such action as is necessary
to obtain all of Seller’s Approvals, and shall pursue the same with reasonable
diligence.


6.5    Survey and Title Insurance. Seller, at its expense, shall furnish to
Buyer (i) a title insurance commitment covering the Land in the amount of the
Purchase Price (the “Title Commitment”) from First American Title Insurance
Company (in such capacity, the “Title Company”), together with legible copies of
all documents constituting exceptions to Seller’s title as reflected in the
Title Commitment; and (ii) as-built plans and current survey of the Land (the
“Survey”). The form of the Title Commitment and the title policy(ies) to be
issued pursuant thereto shall be the most recent ALTA Form and shall be
reasonably acceptable to Buyer in all respects. The Survey shall be in a form
that is reasonably acceptable to Buyer and shall be certified to Buyer and the
Title Company. Buyer shall have until ten (10) days from the date on which Buyer
receives the Title Commitment (including copies of the documents referred to
therein) and the Survey, within which to object in writing to any exceptions or
defects shown on the Title Commitment or the Survey. Any items which Buyer does
not object to within such ten (10) day period shall be deemed to be Permitted
Exceptions. If Buyer gives Seller notice of objection to any such title or
survey exceptions or defects, Seller shall attempt to cure such objection by
eliminating it or having it modified to the reasonable satisfaction of Buyer.
Seller shall be entitled to extend the Closing for a period of up to thirty (30)
days in order to cure any such objection. If any such objection is not so cured
or satisfied by Seller subject to such extension, Buyer shall have the right to
terminate this Agreement, in which case the entire Earnest Money shall be
returned to Buyer (notwithstanding anything herein that may be to the contrary)
and neither party shall have any further rights, obligations or duties
hereunder, except for such rights, obligations or duties that by their terms
expressly survive such termination. If Seller does so cure or satisfy any such
objection subject to such extension, then this Agreement shall continue in
effect. Buyer shall have the right by written notice delivered to Seller at any
time to waive any title objections that it may have made and thereby to preserve
this Agreement in effect.
 
 
21

--------------------------------------------------------------------------------

Back to Table of Contents


6.6    Taxes. Except as set forth in Section 5.9 hereof, Seller will be
responsible for, and hereby agrees to assume and pay, all transfer, documentary,
stamp, sales, use and similar taxes, levies, impositions or assessments that may
be due to any jurisdiction or governmental body as the result of the sale and
transfer of the Assets.


6.7    Additional Financial Information. Within fifteen (15) days following the
end of each calendar month prior to the Closing Date, Seller will deliver to
Buyer true and complete copies of the unaudited balance sheets and the related
unaudited statements of income of, or relating to, the Assets and the Facilities
for each month then ended, together with the notes, if any, related thereto,
which presentation shall be true, correct and complete, shall have been prepared
from and in accordance with the books and records of the Assets and the
Facilities and which shall fairly present the financial position and results of
operations of the Assets and the Facilities as of the date and for the period
indicated.


6.8    Closing Conditions. Between the date of this Agreement and the Closing
Date, Seller will use its best efforts to cause the conditions specified in
Articles 7 and 8 hereof over which either Seller or any affiliate of Seller has
control to be satisfied as soon as reasonably practicable, but in all events
before the Closing Date.


6.9    Interim Operating Reporting. During the period from the date of this
Agreement to the Closing, Seller shall cause its officers to confer on a
frequent and regular basis with one or more representatives of Buyer to report
operational matters in respect of the Assets and the Facilities and to report
the general status of on-going operations. Seller shall notify Buyer in writing
of any adverse change in the financial position or earnings of the Assets or the
Facilities after the date hereof and prior to the Closing and any unexpected
emergency or other unanticipated change in the Facilities and of any
governmental complaints, investigations or adjudicatory proceedings (or
communications indicating that the same may be contemplated) or of any other
such matter and shall keep Buyer fully informed of such events and permit its
representatives to participate in all discussions relating thereto.


6.10    Tail Insurance. Seller will obtain “tail” insurance, in form and
substance acceptable to the Buyer, to insure against professional liabilities of
the Facilities relating to all periods prior to the Closing to convert such
prior liability insurance into occurrence coverage, the cost thereof to be paid
for by the Seller. The minimum coverage under such “tail” insurance shall be
$1,000,000.00 per occurrence and $2,000,000.00 in the aggregate.
 
 
22

--------------------------------------------------------------------------------

Back to Table of Contents


6.11    Exclusive Negotiations. Prior to the Closing and so long as this
Agreement is in effect, neither Seller nor any of its affiliates or agents will
solicit offers from, or negotiate with, any other party for the purpose of
selling, or entering into a joint venture or similar arrangement relating to,
the Facilities or the Assets (or any ownership interest in any entity owning any
of the Facilities or the Assets). During this period, Seller will not engage in
any transaction not in the ordinary course of business without prior notice to
Buyer, and will report to Buyer all material adverse changes in the Facilities
and all material developments not in the ordinary course of Seller’s business.


6.12    No Public Statement. Whether before or after Closing, neither Seller nor
any of its affiliates will issue any press release or other public statement
relating to this Agreement or the Transactions, without first obtaining the
prior written approval of Buyer.


6.13    Non-Compete Agreement. Neither Seller nor any of its affiliates shall,
directly or indirectly, engage or invest in, own, manage, operate, finance,
control or participate in the ownership, management, operation, financing or
control of, be employed by, associated with or in any manner connected with,
lend Seller’s or any of its affiliates’ name or any similar name to, lend
Seller’s or any of its affiliates’ credit to or render services or advice to,
any business whose products, services or activities compete in whole or in part
with the products, services or activities of the Facilities, within a twenty
(20) mile radius of any of the Facilities and for a period of three (3) years
from the date of Closing. Notwithstanding the foregoing, the restrictions
contained in this Section 6.13 shall not apply to Seller’s or any of its
affiliates’ development of three (3) properties to be located in Independence,
Missouri, St. Louis, Missouri and Kansas City, Missouri, respectively. Buyer and
Seller shall negotiate in good faith a non-competition agreement (“Non-Compete
Agreement”) that will incorporate the terms of this Section 6.13 to be delivered
at Closing.


6.14    Additional Design Information. Prior to the expiration of the Inspection
Period (as hereinafter defined), Seller shall deliver to Buyer evidence
acceptable to Buyer of any and all waivers that Seller received in the design
and construction of the Facilities.


ARTICLE VII.
CONDITIONS TO BUYER’S OBLIGATIONS


All obligations of Buyer hereunder are subject to the fulfillment, prior to the
Closing, of each of the following conditions:


7.1    Representations and Warranties; No Material Adverse Change. The
representations and warranties made by Seller herein and the statements
contained in the Schedules hereof or in any instrument, list, certificate or
writing delivered by Seller pursuant hereto shall be true in all material
respects when made and at and as of the time of the Closing as though such
representations and warranties were made at and as of the Closing. During the
period from January 31, 2006 (i.e., the date of the latest of Seller’s financial
statements delivered to Buyer) to the Closing Date, there shall not have been
any material adverse change in the physical condition, financial condition,
results of operations, business or prospects of the Facilities.
 
 
23

--------------------------------------------------------------------------------

Back to Table of Contents


7.2    Performance by Seller. Seller shall have performed and complied with, in
all material respects, all covenants, agreements, deliveries, obligations and
conditions required hereby to be so complied with or performed.


7.3    Certificate of Seller. Seller shall have delivered to Buyer a
certificate, dated the Closing Date, certifying as to the fulfillment of the
conditions specified in Sections 7.1 and 7.2 hereof.


7.4    Opinions of Seller’s Counsel. Buyer shall have received an opinion or
opinions of Seller’s Counsel, dated the Closing Date, in form and substance
reasonably satisfactory to Buyer and Buyer’s Counsel, substantially to the
effect that:


(a)    Each of Sellers is a corporation duly organized, validly existing and in
good standing under the laws of the State of Kansas, and has full power and
authority to enter hereunto and to carry out the Transactions.


(b)    This Agreement and all deeds, bills of sale and other agreements entered
into in connection herewith have been duly executed and delivered by Seller, and
are the valid, binding and enforceable obligations of Seller and any
successor-in-interest to Seller subject to commercially reasonable
qualifications that are reasonably acceptable to Buyer’s Counsel.


Such opinion shall also cover such other matters that are incident to the
Transactions as Buyer or Buyer’s Counsel may reasonably request.


7.5    Seller’s Consents and Approvals. Buyer shall have received proof
reasonably acceptable to it that Seller has obtained all of Seller’s Approvals. 


7.6    Litigation. On the date of the Closing, Seller shall not be a party to,
nor will there otherwise be pending or threatened, any judicial, administrative
or other action, proceeding or investigation that, if adversely determined,
might, in the reasonable opinion of Buyer, have a material adverse effect upon
the Assets or the Transactions; and there shall be no lawsuits pending against
Seller or Buyer seeking to enjoin, prohibit, restrain or otherwise prevent the
Transactions.


7.7    Title Insurance. At the Closing, Seller at its expense shall furnish to
Buyer an Owner’s Policy of Title Insurance issued by the Title Company pursuant
to the Title Commitment or a “mark-up” of the Title Commitment, insuring good,
marketable and indefeasible fee simple title to the Land in Buyer in the amount
of the Purchase Price, subject only to the Permitted Exceptions (which shall not
include any of the standard printed exceptions other than the exceptions for (i)
real property taxes for the year of Closing not yet due and payable; and (ii)
rights of tenants in possession pursuant to the Residency Agreements described
on Schedule 1.1(c)).
 
 
24

--------------------------------------------------------------------------------

Back to Table of Contents


7.8    Buyer’s Consents and Approvals. Buyer shall have obtained any and all
Buyer’s Approvals necessary to permit it to continue to operate the Assets as
they are now being operated.


7.9    Environmental Audit. Buyer at its expense shall have obtained
environmental inspections, audits or reports with respect to the Land
(collectively the “Environmental Audit”). The Environmental Audit must be
acceptable to Buyer, in its sole discretion, in all respects. Without limiting
the generality of the foregoing, the Environmental Audit must show that (i) no
chemical, substance or material, that is regulated by any federal, state,
regional or local authority or that is known to pose a hazard to health or
safety, has been released, as that term is defined in §101 of CERCLA, 42 U.S.C.
§9601(22), upon the Land; and (ii) none of the improvements on the Land contain
asbestos or PCBs. Within ten (10) days of the date hereof, Seller agrees to
furnish copies of any existing reports that Seller may have in its possession.


7.10    Engineering Report. Buyer at its expense shall have obtained a report of
an engineer acceptable to Buyer (the “Engineering Report) providing that the
buildings, structures and improvements located on the Land (and all of the
mechanical and operating systems incorporated in the Fixed Assets) are (i)
structurally fit and sound; (ii) fit for their intended purpose; (iii) in good
repair, condition and working order, normal wear and tear accepted; and (iv) in
compliance in all material respects with all applicable building and zoning
Laws, all applicable safety, fire and health Laws and all other Laws relating to
the use and occupancy of the improvements on the Land for their intended
purpose. Within ten (10) days of the date hereof, Seller agrees to furnish
copies of any existing reports that Seller may have in its possession. 


7.11    Inspection Period; Termination of Certain Conditions. During the period
commencing on the date hereof and ending on March 29, 2006 (the “Inspection
Period”), Buyer shall conduct its investigation of the Facilities, the Assets
and the operation and financial affairs of the Facilities. On or before the
expiration of the Inspection Period, Buyer, in its sole and absolute discretion,
for any reason whatsoever, by notice to Seller on or before expiration of the
Inspection Period, shall have the right, at its option, to terminate this
Agreement on or before such date. If Buyer fails to give such notice prior to
the expiration of the Inspection Period, then this Agreement shall remain in
full force and effect. If Buyer gives such notice prior to the expiration of the
Inspection Period, then this Agreement shall be terminated, whereupon Escrow
Agent shall deliver the Earnest Money to Buyer.


7.12    Development Agreement. Seller shall have executed a development
agreement, mutually acceptable to Seller and Buyer, in a usual and customary
form that will include the basic terms set forth on Exhibit E attached hereto
(the “Development Agreement”).


7.13    Option Agreements. Seller shall have executed option agreements, in a
form and on such terms as are mutually acceptable to Seller and Buyer, pursuant
to which Seller shall grant Buyer an option to purchase the Excluded Land (the
“Option Agreement”).
 
 
25

--------------------------------------------------------------------------------

Back to Table of Contents

ARTICLE VIII.
CONDITIONS TO SELLER’S OBLIGATIONS


All obligations of Seller hereunder are subject to the fulfillment, prior to or
at the Closing, of each of the following conditions:


8.1    Representations and Warranties. The representations and warranties made
by Buyer herein or in any instrument, list, certificate or writing delivered by
Buyer pursuant hereto shall be true in all material respects when made and at
and as of the time of the Closing as though such representations and warranties
were made at and as of the Closing.


8.2    Performance by Buyer. Buyer shall have performed and complied with, in
all material respects, all covenants, agreements, obligations, deliveries and
conditions required hereby to be so complied with or performed.


8.3    Certificate of Buyer. Buyer shall have delivered to Seller a certificate,
dated the Closing Date, certifying as to the fulfillment of the conditions
specified in Sections 8.1 and 8.2 hereof.


8.4    Development Agreement. Buyer shall have executed a development agreement,
mutually acceptable to Seller and Buyer, in a usual and customary form that will
include the basic terms set forth on Exhibit E attached hereto (the “Development
Agreement”).


8.5    Option Agreements. Buyer shall have executed option agreements, in a form
and on such terms as are mutually acceptable to Seller and Buyer, pursuant to
which Seller shall grant Buyer an option to purchase the Excluded Land (the
“Option Agreement”).


ARTICLE IX.
RISK OF LOSS; CASUALTY


Seller shall bear any risk of loss to the Assets prior to the Closing. In the
event of a fire or other casualty prior to the Closing that shall cause damage
to the Assets or any part thereof in excess of One Hundred Fifty Thousand and
No/100 Dollars ($150,000) in the aggregate, and Seller elects not to repair such
damage, Buyer shall have the option of terminating this Agreement, in which
event neither party shall have any further rights, obligations or duties
hereunder, except for such rights, obligations or duties that by their terms
expressly survive such termination. Seller shall give Buyer immediate written
notice of the occurrence of such damage together with either (i) Seller’s
commitment to repair such damage subject to reasonable extension of the Closing;
or (ii) Seller’s statement that Seller has elected not to undertake such repair.
If Seller elects not to repair such damage, Buyer shall have a period of fifteen
(15) days following receipt of the foregoing notice to elect to terminate this
Agreement or accept an assignment of insurance proceeds and proceed with the
Closing. In the event that the damage is valued at One Hundred Fifty Thousand
and No/100 Dollars ($150,000) or less in the aggregate, Buyer shall proceed with
the Closing and shall be entitled to the proceeds of all insurance resulting
from such damage.
 
 
26

--------------------------------------------------------------------------------

Back to Table of Contents


ARTICLE X.
CONDEMNATION


If all or any part of the Assets shall be condemned or otherwise taken through
the power of eminent domain, or any proceedings therefor commenced, prior to the
Closing, Buyer may elect:


(a)    In the case of condemnation resulting in damage in excess of One Hundred
Fifty Thousand and No/100 Dollars ($150,000) in the aggregate, to terminate and
completely void this Agreement, which shall relieve both Buyer and Seller of all
duties and/or obligations hereunder, except for such rights, obligations or
duties that by their terms expressly survive such termination; or


(b)    In all condemnation cases, to purchase the Assets under the terms hereof
and require Seller to assign to Buyer all of Seller’s interest in and to any
condemnation award.


Buyer’s election under this Article X shall be in writing to Seller and shall be
made at any time within fifteen (15) days of delivery of Seller’s written notice
to Buyer of any such taking or the commencement of any such action.


ARTICLE XI.
INDEMNIFICATION


11.1    Indemnification by Seller. Seller shall defend, indemnify and hold
harmless Buyer, each of Buyer’s shareholders, partners, affiliates, officers,
directors, employees, agents, successors and assigns (collectively, “Buyer’s
Indemnified Persons”) and shall reimburse Buyer’s Indemnified Persons for, from
and against each claim, loss, liability, damage and reasonable costs and
expenses (including, without limitation, settlement costs, interest, penalties,
reasonable costs of preparation and investigation, and the reasonable fees,
disbursements and expenses of attorneys, accountants and other professional
advisors) (collectively, “Losses”), directly or indirectly relating to,
resulting from or arising out of:


(a)    Any untrue representation, misrepresentation, breach of warranty or
nonfulfillment of any covenant, agreement or other obligation by or of Seller
contained herein, in any Schedule hereof or in any certificate, document or
instrument delivered to Buyer pursuant hereto;


(b)    Any cost, obligation, expense or liability, incurred by Buyer in
connection with or resulting directly or indirectly from the presence of any
Hazardous Material in the soil, surface water or ground water of, or originating
from, the Land that exists on the Closing Date;


(c)    Any cost, obligation, expense or liability (except for Assumed
Liabilities) resulting from, arising out of, or relating to the ownership or
operation of the Facilities prior to the Closing Date;
 
 
27

--------------------------------------------------------------------------------

Back to Table of Contents


(d)    Any obligation or liability of Seller, whether arising before or after
the Closing, except for the Assumed Liabilities, and any and all loss, liability
or damage suffered or incurred by Buyer by reason of the failure by Seller to
comply with applicable bulk sales Laws;


(e)    Any attempt (whether or not successful) by any person to cause or require
any of Buyer’s Indemnified Persons to pay or discharge any debt, obligation,
liability, or commitment, the existence of which would entitle such Buyer’s
Indemnified Persons to indemnification pursuant to the foregoing clauses of this
Section 11.1 or would constitute a breach of any representation, warranty or
agreement under this Agreement of Seller; and


(f)    Any other Loss incidental to any of the foregoing.


11.2    Indemnification by Buyer. Effective after the Closing, Buyer shall
defend, indemnify and hold harmless Seller and each of Seller’s shareholders,
partners, affiliates, officers, directors, employees, agents, successors and
assigns (collectively, “Seller’s Indemnified Persons”) and shall reimburse
Seller’s Indemnified Persons for, from and against Losses directly or indirectly
relating to, resulting from or arising out of:


(a)    Any materially untrue representation, material misrepresentation, breach
in any material respect of warranty or nonfulfillment in any material respect of
any covenant, agreement or other obligation by or of Buyer contained herein or
in any certificate, document or instrument delivered to Seller pursuant hereto;


(b)    Any cost, expense or liability resulting from or relating solely to the
operation of the Facilities after the Closing;


(c)    Any cost, expense or liability from Buyer’s failure to discharge the
Assumed Liabilities as the same became due; and


(d)    Any other Loss incidental to the foregoing.


11.3    Procedure. The indemnified party shall promptly notify the indemnifying
party or parties in writing of any claim, demand, action or proceeding for which
indemnification will be sought under Section 11.1 or 11.2 hereof, and, if such
claim, demand, action or proceeding is a third-party claim, demand, action or
proceeding, the indemnifying party will have the right at its expense to assume
the defense thereof using counsel reasonably acceptable to the indemnified
party. The indemnified party shall have the right to participate, at its own
expense, with respect to any such third-party claim, demand, action or
proceeding. In connection with any such third-party claim, demand, action or
proceeding, Buyer and Seller shall cooperate with each other and provide each
other access to relevant books and records in their possession. No such
third-party claim, demand, action or proceeding shall be settled without the
prior written consent of the indemnified party. If a firm written offer is made
to settle any such third-party claim, demand, action or proceeding, the
indemnifying party proposes to accept such settlement and the indemnified party
refuses to consent to such settlement, then: (i) the indemnifying party or
parties shall be excused from, and the indemnified party shall be solely
responsible for, all further defense of such third-party claim, demand, action
or proceeding; and (ii) the maximum liability of the indemnifying party or
parties relating to such third-party claim, demand, action or proceeding shall
be the amount of the proposed settlement if the amount thereafter recovered from
the indemnified party(ies) on such third-party claim, demand, action or
proceeding is greater than the amount of the proposed settlement.
 
 
28

--------------------------------------------------------------------------------

Back to Table of Contents


11.4    Limitations on Indemnification. Notwithstanding the foregoing provisions
of Section 11.1, except in the event of fraud, intentional misrepresentation or
intentional wrongdoing by Seller, (i) Seller shall not be liable, pursuant to
Section 11.1(a) for any Losses suffered by any Buyer’s Indemnified Persons until
the aggregate of all Losses claimed by Buyer’s Indemnified Persons thereunder
exceeds, on a cumulative basis, an amount equal to $25,000.00, and then only to
the extent of any such excess; and (ii) the aggregate liability of Seller
pursuant to Section 11.1(a) for Losses suffered by Buyer’s Indemnified Persons
shall in no event exceed $5,000,000.00. Any indemnification claim made pursuant
to Section 11.1(a) or Section 11.2(a) shall be forever barred unless the
applicable Buyer’s Indemnified Persons or the Seller’s Indemnified Persons,
respectively, delivers a written notice of any claim, demand, action or
proceeding to Seller or Buyer, respectively, in accordance with the procedures
set forth in Section 11.3 prior to the date which is eighteen (18) months from
the Closing Date. The time limits set forth in this Section 11.4 shall not apply
to any claims based on fraud, intentional misrepresentation or intentional
wrongdoing, which claims may be made any time prior to the expiration of the
applicable statute of limitations governing those claims.


The provisions of this Article XI shall survive the Closing and the execution of
all closing documents.


ARTICLE XII.
SURVIVAL OF REPRESENTATIONS


12.1    Survival of Representations. The representations, warranties and
covenants by the parties contained herein shall survive the Closing until the
date which is eighteen (18) months from the Closing Date and any investigation
at any time made by or on behalf of any party hereto.


12.2    Statements as Representations. All statements contained in any
certificate, Schedule, list, document or other writing delivered pursuant hereto
or in connection with the Transactions shall be deemed representations and
warranties for all purposes hereof. Notwithstanding anything herein to the
contrary, any disclosures in the Schedules shall be deemed adequate to disclose
an exception to a representation or warranty made in this Agreement to the
extent that such representation or warranty is specifically identified in such
Schedule.


12.3    Remedies Cumulative. Except as specifically set forth in Article XIII
hereof, the remedies provided herein shall be cumulative, and shall not preclude
the assertion by any party hereto of any other rights or the seeking of any
other remedies against any other party hereto.
 
 
29

--------------------------------------------------------------------------------

Back to Table of Contents


ARTICLE XIII.
TERMINATION OF AGREEMENT PRIOR TO CLOSING


Without limiting the provisions of Article XIII hereof, this Agreement may be
terminated at any time prior to the Closing:


(a)    By mutual agreement of Seller and Buyer.


(b)    By Buyer, if Seller has defaulted hereunder or if a condemnation or
casualty has occurred that authorizes Buyer to terminate this Agreement pursuant
to Article IX or X hereof, or if any of the conditions set forth in Article VII
hereof have not been fulfilled prior to the Closing or pursuant to the
provisions of Section 6.5 hereof. In the event that Buyer terminates this
Agreement in accordance with this Subsection (b), Buyer shall be entitled to an
immediate refund of all of the Earnest Money (including any interest thereon).


(c)    By Seller, if Buyer has defaulted hereunder or if any of the conditions
set forth in Article VIII hereof have not been fulfilled prior to or at the
Closing. Notwithstanding Section 12.3 hereof, in the event that Seller
terminates this Agreement pursuant to this Subsection (c), Seller shall be
entitled to receive the Earnest Money as agreed upon liquidated damages as
Seller’s sole and exclusive remedy, and the parties shall be relieved from any
further liability hereunder.


In the event Buyer terminates this Agreement pursuant to Subsection (b) above,
Buyer shall be entitled, in addition to the refund of Earnest Money as provided
in said Subsection (b), and to either (i) compel Seller to convey the Assets by
a suit for specific performance and to recover all costs incidental to such
suit, including reasonable attorney’s fees, or (ii) pursue any other remedies
available at law or equity.


ARTICLE XIV.
MISCELLANEOUS


14.1    Schedules. The Schedules and all exhibits and documents referred to in
or attached to this Agreement are integral parts of this Agreement as if fully
set forth herein and all statements appearing therein shall be deemed to be
representations. To the extent necessary, each Schedule hereto shall be updated
by Seller and approved by Buyer prior to Closing.


14.2    Real Estate Broker. Seller and Buyer acknowledge that (a) Burton Real
Estate, located at 2122 Oaklawn Drive, Chillicothe, Missouri 64601 (“Real Estate
Broker”) is assisting Seller as a transaction broker and is not acting as an
agent for either party, (b) disclosure of this relationship has been previously
made verbally to both parties, (c) both parties have received a Kansas Real
Estate Commission Broker Disclosure Form, and (d) Real Estate Broker will be
compensated by Seller, at Seller’s sole expense, pursuant to a separate
Transaction Brokerage Agreement between Seller and Real Estate Broker.
 
 
30

--------------------------------------------------------------------------------

Back to Table of Contents


14.3    Expenses. Except to the extent set forth in Article XI, all fees and
expenses incurred by Seller, including, without limitation, legal fees and
expenses, in connection herewith will be borne by Seller. Except to the extent
set forth in Article XI, all fees and expenses incurred by Buyer, including,
without limitation, legal fees and expenses, in connection herewith will be
borne by Buyer.


14.4    Assignability; Parties in Interest.


(a)    Upon written notice to Seller, Buyer may assign all of its rights
hereunder to any other person or entity without the necessity of obtaining
Seller’s consent, provided that such assignee shall assume all of Buyer’s
duties, obligations and undertakings hereunder. No such assignment shall release
Buyer from any of its liabilities, undertakings and obligations hereunder that
accrue prior to or at Closing.


(b)    Seller may not assign, transfer or otherwise dispose of any of its rights
hereunder without the prior written consent of Buyer.


(c)    All the terms and provisions hereof shall be binding upon, shall inure to
the benefit of and shall be enforceable by the respective successors,
successors-in-interest, assigns and legal representatives of the parties hereto.


14.5    Entire Agreement; Amendments. This Agreement, including the exhibits,
Schedules, lists and other documents and writings, referred to herein, or
delivered pursuant hereto, which form a part hereof, contains the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, warranties, covenants or undertakings other
than those expressly set forth herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter. This Agreement may be amended only by a written instrument duly executed
by both parties. Any condition to a party’s obligations hereunder may be waived,
but only by a written instrument signed by the party entitled to the benefits
thereof. The failure or delay of either party at any time or times to require
performance of any provision or to exercise its rights with respect to any
provision hereof shall in no manner operate as a waiver of or affect such
party’s right at a later time to enforce the same. 


14.6    Headings. The section and paragraph headings contained herein are for
reference purposes only and shall not affect in any way the meaning or
interpretation hereof.


14.7    Severability. The invalidity of any term hereof shall not affect any
other term hereof, which shall remain in full force and effect.


14.8    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
mailed (registered or certified mail, postage prepaid, return receipt requested)
as follows:
 
 
31

--------------------------------------------------------------------------------

Back to Table of Contents


If to Seller:


Allen Park Two, Inc.
Allen Park Three, Inc.
10590 South Glenview Lane
Olathe, Kansas 66061
Attn: Mark Parkinson


If to Buyer:


ARC Sweet Life Shawnee, LLC
111 Westwood Place, Suite 200
Brentwood, Tennessee 37027
Attn: Chief Executive Officer
with a copy to:


T. Andrew Smith, Esq.
Bass, Berry & Sims PLC
315 Deaderick Street, Suite 2700
Nashville, Tennessee 37238


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
only be effective upon receipt.


14.9    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Tennessee.


14.10    Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, with the same effect as if the signatories executing the
several counterparts had executed one counterpart, provided, however, that the
several executed counterparts shall together have been signed by Buyer and
Seller. All such executed counterparts shall together constitute one and the
same instrument.


14.11    Pre-Closing Negligent or Tortious Acts. Nothing in this Agreement shall
be construed or interpreted to impose any responsibility or liability on Buyer
to any third parties, whether as a successor to Seller or under any other legal
or equitable principle, for any negligent or tortious acts or omissions of
Seller, its lessees, managers, operators or employees, prior to the Closing
Date. Seller shall retain all liability and responsibility under the terms of
this Agreement to third parties for their negligent and tortious acts or
omissions prior to the Closing Date.


[Signature page to follow.]
 
 
32

--------------------------------------------------------------------------------

Back to Table of Contents


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of Buyer and Seller on the date first above written.
 
BUYER:
 
ARC SWEET LIFE SHAWNEE, LLC
 
By:_______________________________________
Name:_____________________________________
Title:______________________________________
 
 
SELLERS:
 
ALLEN PARK TWO, INC.
By:_______________________________________
Name:_____________________________________
Title:______________________________________
 
 
ALLEN PARK THREE, INC.
 
By:_______________________________________
Name:_____________________________________
Title:______________________________________
 
 
 
33

--------------------------------------------------------------------------------

Back to Table of Contents
 
Exhibit A


Description of Land



 
·
All real property and the improvements located thereon, including without
limitation the senior residential facility currently known as “The Sweet Life at
Shawnee,” located at 11400 W. 65th Street, Shawnee, Kansas 66203.

 
·
All real property and the improvements located thereon, including without
limitation the senior residential facility currently known as “The Sweet Life at
Rosehill,” located at 12802 Johnson Drive, Shawnee, Kansas 66216.



[This Exhibit will be amended to include a legal description of the Land to
conform to the title and survey to be obtained by Seller pursuant to Section 6.5
above.]
 
 
34

--------------------------------------------------------------------------------

Back to Table of Contents
 
Exhibit B


Form of Special Warranty Deed
 
 
 
 
35

--------------------------------------------------------------------------------

Back to Table of Contents


Exhibit C
 
Form of Bills of Sale
 
 
 
36

--------------------------------------------------------------------------------

Back to Table of Contents
 
Exhibit D


Form of Closing Escrow Agreement
 
 
 
 
37

--------------------------------------------------------------------------------

Back to Table of Contents


Exhibit E
 
Terms of Development Agreement



 
·
Buyer will engage Seller as developers for three (3) senior living
communities—one (1) of which will be developed in Leawood, Kansas and two (2) of
which do not have specific locations yet.

 
·
In consideration for its services, Seller shall be paid a development fee equal
to five percent (5%) of the aggregate cost of land, building and FF&E for each
project. In the event that a project is developed on land already owned by Buyer
or one of its affiliates, Buyer and Seller will agree on a reasonable value for
the land for purposes of calculating Seller’s development fee.

 
·
For each community that is not developed, Buyer will pay Seller $300,000.

 
·
Buyer will have exclusivity for Seller’s services, except for Seller’s existing
agreement with a Texas group to develop up to three (3) communities in Missouri.
Seller’s exclusivity under the Development Agreement will remain in effect until
such time as the three (3) communities are developed and thereafter for so long
as Seller continues to develop projects for Buyer or its affiliates that have a
value of at least $20 million.

 

 
 
38

--------------------------------------------------------------------------------

Back to Table of Contents


Exhibit F


Description of Excluded Land



 
·
All real property and improvements located thereon, consisting of approximately
four (4) acres and located immediately west of that certain facility known as
“The Sweet Life at Rosehill,” which is located at 12802 Johnson Drive, Shawnee,
Kansas 66216 and is owned by Allen Park Three, Inc.

 
·
All real property and improvements located thereon, consisting of approximately
two (2) acres and located immediately east of that certain facility known as
“The Sweet Life at Shawnee,” which is located at 11400 W. 65th Street, Shawnee,
Kansas 66203 and is owned by Allen Park Two, Inc.



[This Exhibit will be amended to include an accurate legal description of the
Excluded Land based on a property description in a current title or survey.]
 
 
39

--------------------------------------------------------------------------------

 